     Case 1:14-cv-00284-EJD Document 174 Filed 07/17/19 Page 1 of 1




       In the United States Court of Federal Claims
                                       No. 14-284C
                                  (Filed: July 17, 2019)

                                          *
LARRY HOLMBERG,                           *
                                          *
                  Plaintiff,              *
                                          *
            v.                            *
                                          *
THE UNITED STATES,                        *
                                          *
                  Defendant,              *
                                          *
      and                                 *
                                          *
L-3 COMMUNICATIONS CORPORATION            *
                                          *
                  Third-Party Defendant.  *
*******************************************


                                         ORDER

        On July 11, 2019, the Government filed a Stipulation for the Entry of Final
Judgment (“Stipulation”). The Court accepts the Stipulation. Accordingly, the Court
directs the Clerk to enter final judgment against the Government in accordance with the
Stipulation.

       IT IS SO ORDERED.


                                                            s/ Edward J. Damich
                                                            EDWARD J. DAMICH
                                                            Senior Judge
